Citation Nr: 1516328	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  13-28 140A	)	DATE
	)
	)


THE ISSUE


Whether the September 30, 2013 decision of the Board of Veterans' Appeals (Board) which denied an initial disability rating in excess of 10 percent for a skin disability, should be revised or reversed on the grounds of clear and unmistakable error (CUE).  


REPRESENTATION

Moving party represented by:  New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from January 1986 to January 1990.  The Veteran also had service in the Army National Guard with various periods of active duty for training (ACDUTRA).

This matter arises as an exercise of the Board's original jurisdiction under 38 U.S.C.A. § 7111 pursuant to an October 2013 motion by the moving party (hereinafter the Veteran) alleging  CUE in a September 2013 Board decision which denied an initial disability rating in excess of 10 percent for a skin disability.  


FINDINGS OF FACT

1.  The issue of entitlement to an initial disability rating in excess of 10 percent for a skin disability was denied by the Board in a September 30, 2013 decision.  

2.  The Veteran appealed the Board's September 30, 2013 decision to the United States Court of Appeals for Veterans Claims (the Court).  

3.  In a September 2014 decision, the Court affirmed the portion of the Board's decision which denied an initial disability rating in excess of 10 percent for a skin disability on a schedular basis, and vacated the portion of the Board's decision which denied an initial disability rating in excess of 10 percent for a skin disability on an extraschedular basis.  


CONCLUSION OF LAW

The claim of CUE in a September 30, 2013 Board decision which denied an initial disability rating in excess of 10 percent for a skin disability is legally insufficient and denied.  38 U.S.C.A. § 7111 (West 2013); 38 C.F.R. § 20.1400(b)(1) (2014); Sabonis v. Brown, 6 Vet. App. 426 (1994). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This law contemplates VA's notice and duty to assist obligations in the context of claims for benefits.

An allegation of CUE does not actually represent a "claim" but rather is a collateral attack on a final decision.  Thus, the provisions of the VCAA are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (an attempt to obtain benefits based on an allegation of clear and unmistakable error "is fundamentally different from any other kind of action in the VA adjudicative process.").  The Board therefore finds that the provisions of the VCAA, and its implementing regulations, are not applicable to the adjudication of the issue of CUE.

CUE

The Veteran has alleged CUE in a September 30, 2013 Board decision, wherein the Board denied an initial disability rating in excess of 10 percent for a skin disability.  A decision issued by the Board is final.  38 U.S.C.A. §§ 7103, 7104(a); 38 C.F.R. §§ 20.1100, 20.1104(a)(1).  Previous determinations of the Board that are final and binding, including decisions of the degree of disability, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, however, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a).  

However, the Board notes that the September 30, 2013 decision was appealed by the Veteran to the Court.  The Court addressed the same issue as the Board, the only issue on appeal, in a September 2014 decision wherein the Court affirmed the Board's decision and denied an initial disability rating in excess of 10 percent for a skin disability on a schedular basis, and vacated the portion of the Board's decision which denied an initial disability rating in excess of 10 percent for a skin disability on an extraschedular basis.  Consequently, the Board's September 30, 2013 decision which denied an initial disability rating in excess of 10 percent for a skin disability is no longer subject to challenge on the basis of CUE because this decision has been appealed and decided by a court of competent jurisdiction (the Court) that affirmed the Board's denial on of a higher rating on a schedular basis and vacated the matter of the extraschedular rating.  38 C.F.R. § 20.1400(b)(1) (2014).  As a matter of law, the September 30, 2013 Board decision addressing the same issue that the Court addressed cannot be challenged on the basis of CUE.  Also, although part of the decision was vacated, that means that it is as if it never existed and as such is no longer in effect.  Id.  As a result, the moving party's claim, which poses such a challenge, must be denied as legally insufficient.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The claim to revise or reverse the September 30, 2013 decision of the Board which denied an initial rating in excess of 10 percent for skin disability, is legally insufficient and is denied.



                       ____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



